Citation Nr: 0425424	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the head.  

2.  Entitlement to service connection for a skin disability, 
claimed as jungle rot.  

3.  Entitlement to service connection for hypertension, 
claimed a secondary to post-traumatic stress disorder.  

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident and heat exhaustion, claimed as 
secondary to post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  Thereafter, the veteran had active duty for training 
and inactive duty training until February 1999 as a member of 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for a skin 
disability, for residuals of shrapnel wounds to the head and 
right arm, for hypertension, and for residuals of a 
cerebrovascular accident.  He responded with a timely Notice 
of Disagreement, and was sent a Statement of the Case.  He 
then filed a timely substantive appeal, perfecting his appeal 
of these issues.  

In November 2001, this appeal was remanded by the Board for 
additional development.  It has now been returned to the 
Board.  In a May 2003 decision and remand, the Board granted 
the veteran service connection for residuals of a shrapnel 
wound to the right arm; the remainder of the issues on appeal 
were remanded to the RO for additional development.  

The issues of entitlement to service connection for residuals 
of a shrapnel wound to the head and for a skin disability 
will be the subject of this decision by the Board.  The 
issues of entitlement to service connection for hypertension 
and residuals of a cerebrovascular accident are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a current disability resulting from 
an in-service shrapnel wound to the veteran's head has not 
been presented.  

3.  Competent evidence of a nexus between any current skin 
disability and a disease or injury incurred in or aggravated 
by active military service has not been presented.  

4.  Competent evidence of a nexus between any current skin 
disability and herbicide exposure during military service has 
not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
residuals of a shrapnel wound to the head have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2003).  

2.  The criteria for the award of service connection for a 
skin disability, claimed as jungle rot, have not been met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's prior remands, and January 2002 and July 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical centers in 
Montgomery and Birmingham, Alabama, and these records were 
obtained.  Relevant medical evidence has also been obtained 
from the Social Security Administration.  Private medical 
records have been obtained from W.H., M.D., E.P.H., M.D., and 
the Russell Medical Center.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  The veteran's 
representative argues that the RO did not comply with the 
VCAA requirement that VA advise the veteran of evidence 
necessary to substantiate his claim and what information VA 
would obtain and what the veteran was expected to obtain.  
The veteran was provided this information in a letter from 
the RO sent in July 2003.  He was informed that he had to 
show three things:  that he had a disease or injury in 
military service that began in or was made worse during 
service, that he has a current physical disability, and that 
there is a relationship between the current disability and 
the injury or disease in military service.  He was also given 
information on what VA would do to help him obtain evidence 
in his claim and what he could and must do on his part.  He 
was specifically asked to tell VA if there was any other 
evidence or information he thought would support his claim.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his appeal 
on the two issues discussed below are ready to be considered 
on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
January 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 2000, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to March 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Shrapnel wound to the head

The veteran seeks service connection for residuals of a 
shrapnel wound to his head.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran alleges he suffered a shrapnel wound to the back 
of his head during service in Vietnam.  The veteran's service 
medical records related to his initial period of active duty 
from August 1968 to August 1970 are unavailable, and 
therefore this alleged injury cannot be confirmed by those 
records.  However, his service personnel records confirm a 
fragment wound, sustained in March 1969, to the right side of 
the veteran's head.  Also, according to the veteran's DD-214, 
he has received both the Combat Infantryman's Badge, 
indicative of participation in combat, and the Purple Heart 
Medal, indicative of combat-related wounds.  Generally, in 
the case of any veteran who served in combat, satisfactory 
lay or other evidence of an injury incurred in service shall 
be accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding the fact that there is no 
official record of service incurrence of the injury.  
38 U.S.C.A. § 1154 (West 2002).  

In the present case, the veteran's military decorations 
confirm both that he served in combat, and was wounded 
therein.  While his service medical records are not 
available, the available service personnel records confirm 
the presence and location of the veteran's claimed injury.  
However, even accepting that the veteran sustained such an 
injury during military service, no evidence of any current 
residuals thereof has been presented; therefore, service 
connection for residuals of a shrapnel wound to the veteran's 
head must be denied.  

The veteran underwent VA medical examination in February 
2002.  He gave a history of a shrapnel wound to the back of 
his head, but no scar was visible on physical examination.  
He also reported that this injury was "not bothering him 
now."  The examiner attributed no current diagnosis or 
disability, to include any dermatological and/or neurological 
disability, to the veteran's in-service shrapnel wound to the 
head.  The final assessment was status post shrapnel wound to 
the back of the head, with no residuals.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran 
has received both private and VA medical treatment for 
various disabilities subsequent to service, these records 
reflect no current diagnosis of any disability attributable 
to his in-service shrapnel wound to the head.  The February 
2002 VA examination made note of the veteran's injury, but 
found no current residuals thereof.  The veteran has himself 
not identified any current impairment resulting from this 
injury, and stated it was "not bothering him" on 
examination in 2002.  In the absence of a current diagnosis 
of a disability for which service connection may be awarded, 
service connection for residuals of a shrapnel wound to the 
head must be denied.  

The veteran has himself alleged that he has a current 
disability due to an in-service shrapnel wound injury.  He 
does not allege and the record does not show that he is 
medically trained; as a layperson, his statements regarding 
medical etiology and diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of a shrapnel 
wound to the head, as no competent evidence of a current 
disability resulting from such an injury has been presented.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Skin disability

The veteran seeks service connection for a skin disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  The term "active military 
service" includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty or any period of inactive duty training during which 
the individual was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6) (2003).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is chloracne, and other acneform diseases 
consistent with chloracne, which must manifest to a 
compensable degree within a year of the last date of 
exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.308, 3.309 (2003).  

The service medical records for the veteran's active duty 
period from August 1968 to August 1970 are not available; 
however, service medical records from his service in the Army 
National Guard have been obtained.  In May 1981, the veteran 
sought treatment for a penile rash which he had experienced 
over the past year.  Tinea cruris was diagnosed, and he was 
given medication.  In December 1985, he was issued a profile 
for pseudofolliculitis barbae.  When examined in February 
1999, findings were negative for any disabilities of the 
skin.  

On VA examination in February 2002, the veteran reported a 
history of intermittent "jungle rot" on his penis which 
began approximately 7 years ago, for which he used a 
medicated cream.  He reported no skin problems at that time.  
On physical examination, his skin rash was not active, and no 
diagnosis was made.  The remainder of the veteran's private 
and VA medical treatment records are negative for any 
diagnosis of a skin disability.  

Even assuming the veteran has an intermittent skin rash, 
although none was observed in February 2002, service 
connection for a skin disability, claimed as "jungle rot", 
must be denied.  The veteran has not submitted any evidence 
of a nexus between his current skin disorder, and any in-
service skin disability.  While the veteran was treated for a 
skin rash of the penis in 1981, he did not report this 
problem again until 2002.  Periodic service physical 
examination reports between 1981 and 1999 are all negative 
for any diagnosis of a skin disability.  Additionally, when 
the veteran sought treatment in 1981, he indicated this 
disability had begun approximately one-year prior, before 
he'd begun that period of active duty for training.  
Therefore, the veteran's skin rash was not incurred during 
his active military service.  Because, even assuming the 
veteran has a current skin disability characterized by a 
penile rash, he has not presented any evidence of a nexus 
between his current rash and his rash, diagnosed as tinea 
cruris and first seen in 1981, service connection for a skin 
disability must be denied.  

As was noted above, the veteran is presumed to have been 
exposed to herbicides during military service in Vietnam.  
However, he has not presented a diagnosis of chloracne, or 
any acneform skin disability consistent with chloracne, for 
which he may be granted service connection on a presumptive 
basis.  See 38 U.S.C.A. § 1116 (West 2002).  Regardless of 
whether a claimed disability is recognized under 38 U.S.C.A. 
§ 1116, pertaining to herbicide agent exposure presumptive 
diseases, an appellant is not precluded from presenting 
evidence that a claimed disability was due to or the result 
of herbicide exposure.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)).  However, medical evidence of this fact is required.  
Id.  

In the present case, the veteran has not presented any 
medical evidence suggesting a nexus between any current skin 
disability, and herbicide exposure.  Both his VA and private 
medical records are silent on this matter.  The veteran has 
himself alleged that he has a current skin disability which 
was first incurred during active military service, or is the 
result of herbicide exposure.  However, as a layperson, his 
assertions regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented competent 
evidence that he has a current skin disability which began 
during, or was aggravated by, active military service.  He 
has also not presented evidence that such a current 
disability was due to or resulted from herbicide exposure 
during service.  Therefore, the preponderance of the evidence 
is against the award of service connection for a skin 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a shrapnel wound to the 
head is denied.  

Entitlement to service connection for a skin disability is 
denied.  


REMAND

The veteran seeks service connection for hypertension and for 
residuals of a cerebrovascular accident, both claimed as 
secondary to his service-connected post-traumatic stress 
disorder.  Service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  Service 
connection may also be awarded for a nonservice- connected 
disability that is aggravated by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, the medical evidence of record confirms 
a diagnosis of hypertension since the early 1990's, and 
cerebrovascular accidents in 1999 and 2001.  When the veteran 
underwent VA examination in February 2002, the VA examiner 
stated that in his opinion, the veteran's hypertension and 
resulting cerebrovascular accidents "[are] as related to his 
post-traumatic stress disorder as not."  However, the 
examiner failed to provide any rationale or justification for 
this statement, and did not discuss other risk factors, 
including the veteran's history of tobacco use.  In a 
subsequent August 2002 VA medical opinion statement, another 
VA examiner stated that "no literature evidence" 
established that post-traumatic stress disorder "caused 
cerebrovascular accidents."  Additionally, post-traumatic 
stress disorder did not "cause hypertension but may cause 
variable elevations in blood pressure during periods of 
exacerbations."  It is not clear from the record whether 
this examiner personally examined the veteran or reviewed the 
veteran's medical history, or whether he is speaking 
generally or directly about the veteran's hypertension.  

Because the medical evidence is unclear, additional medical 
development is required.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  In the present case, VA 
has an obligation to obtain such evidence.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran's claims file should be 
forwarded to the appropriate VA 
examiner(s) for review.  The veteran 
himself need not be scheduled for 
examination unless such examination is 
deemed necessary by the reviewer.  

The entire claims file should be reviewed 
in detail by the examiner(s), with 
his/her attention directed to the 
following records: 
?	the veteran's private medical 
records, including those of his 
initial cerebrovascular accident 
(marked with a green tab labeled 
"CVA Tx. Russell Medical Center 
6/99"), 
?	the February 2002 VA medical 
examination and opinion statement 
(marked with a yellow tab labeled 
"VAX and opinion 2/02"), and 
?	the August 2002 VA medical opinion 
statement (marked with a yellow tab 
labeled "VA Medical opinion 
8/02").  

The examiner should also note that the 
veteran is service-connected for post-
traumatic stress disorder, first 
diagnosed in February 2002 (see the 
February 2002 VA psychiatric examination, 
marked with a yellow tab labeled "VAX -
Psych 2/02").  After reviewing the 
medical evidence, the examiner should 
address the following questions:

	a)  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hypertension and/or his resulting 
cerebrovascular accidents are due to or 
the result of his service-connected post-
traumatic stress disorder?  

b)  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hypertension and/or his resulting 
cerebrovascular accidents are aggravated 
by the veteran's post-traumatic stress 
disorder?  

Aggravation is defined as an 
increase in the overall disability 
resulting from the veteran's hypertension 
and/or residuals of his cerebrovascular 
accidents, due to his post-traumatic 
stress disorder.  

(The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  

The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
appellant of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's service connection 
claim for hypertension and residuals of a 
cerebrovascular accident, both claimed as 
secondary to post-traumatic stress 
disorder, in light of any evidence added 
to the record.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  Thereafter, these 
issues should be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



